DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.  Applicant argues “In other words, the second dielectric layer 406 of White is NOT directly formed on the substrate (Si) 402, and the thickness of the thermal ink jet printhead 440 cannot be thinned as the present disclosure does.”  However, the examiner respectfully disagrees.  The amendment to claim 1 does not require the thermal-barrier layer directly on the chip substrate.  In addition, the examiner reminds applicant that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of White et al. (9,776,402).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) being a silicon substrate (Column 3, lines 1-7) and fabricated by a semiconductor process on a wafer (Fig. 1, element 50) of at least 12 inches (Column 4, lines 4-5); and 
at least one inkjet chip (Fig. 1, element n) directly formed on the chip substrate by the semiconductor process, whereby the wafer is diced (Column 4, lines 19-23) into the at least one inkjet chip, to be implemented for inkjet printing (Column 3, lines 7-13), wherein the inkjet chip (Fig. 1, element n) comprises a plurality of ink-drop generators (Fig. 1, array of element 15), wherein each of the ink-drop generators comprises a resistance heating layer (Column 3, lines 29-30), an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35).
However, Fang fails to disclose the details of well-known ink-drop generators that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38).
White discloses a plurality of ink-drop generators (Fig. 4, element 440), wherein each of the ink-drop generators comprises a thermal-barrier layer (Fig. 4, element 406; Column 6, lines 1-9), a resistance heating layer (Fig. 4, element 408; Column 8, lines 34-42), a conductive layer (Fig. 4, element 410; Column 7, lines 60-61 and Column 8, lines 2-3), a protective layer (Fig. 4, element 450; Column 9, lines 30-34), a barrier layer (Fig. 4, elements 452, 454, 456; Column 9, lines 34-36), an ink-supply chamber (Fig. 4, Chamber 452) and a nozzle (Fig. 4, i.e. hole in Tophat 456), wherein the thermal-barrier layer (Fig. 4, element 406) is formed on the chip substrate (Fig. 4, element 402), the resistance heating layer (Fig. 4, element 408) is formed on the thermal-barrier layer, the conductive layer (Fig. 4, element 410) and a part of the protective layer (Fig. 4, element 450) are formed on the resistance heating layer, a rest part of the protective layer (Fig. 4, element 450, i.e. left/right sides) is formed on the conductive layer, wherein the barrier layer is formed on the protective layer (Column 9, lines 30-36), and the ink-supply chamber and the nozzle are integrally formed in the barrier layer (Column 9, lines 34-36, i.e. layers 452, 454, 456 are made from polymer SU-8).
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of White in the ejection chips of Fang.  The motivation for doing so would have been “An ink jet image can be formed using precise placement on a print medium of ink drops emitted by an ink drop generating device known as an ink jet printhead” (Column 1, lines 5-7).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of White as applied above.
With respect to claim 2, Fang in view of White, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process (Fang at Column 3, lines 1-7) on a 12-inch wafer (Fang at Fig. 1, element 50; Column 4, lines 4-5).
With respect to claim 3, Fang in view of White, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process (Fang at Column 3, lines 1-7) on a 16-inch wafer (Fang at Fig. 1, element 50; Column 4, lines 4-5).
With respect to claim 4, Fang in view of White, as applied to claim 1 above disclose the plurality of ink-drop generators (Fang at Fig. 1, array of element 15) are produced by the semiconductor process (Fang at Column 3, lines 1-7).
With respect to claim 5, Fang in view of White, as applied to claim 1 above disclose, wherein the ink-supply chamber (White at Fig. 4, Chamber 452) has a bottom in communication with the protective layer (Fig. 4, element 440, i.e. final assembly), and a top in communication (Fig. 4, element 440, i.e. final assembly) with the nozzle (Fig. 4, i.e. hole in Tophat 456).
With respect to claim 6, Fang in view of White, as applied to claim 4 above disclose the inkjet chip comprises at least one ink-supply channel (White at Fig. 4, Chamber 452) and a plurality of manifolds (White at Column 1, line 61, i.e. ink feed slot) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (White at Column 10, lines 25-28, i.e. ink refill).
With respect to claim 7, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (White at Column 1, line 40, i.e. CMOS process).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of White as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256) as applied in the office action dated 20 December 2021 for this application.
With respect to claim 8, Fang in view of White, as applied to claim 7 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (White at Column 1, line 40, i.e. CMOS process).
With respect to claim 9, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of a metal oxide semiconductor field effect transistor (White at Column 1, lines 39-52).
With respect to claim 10, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of a complementary metal oxide semiconductor (White at Column 1, lines 39-52).
With respect to claim 11, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of an N-type metal oxide semiconductor (White at Column 1, lines 39-52).
With respect to claim 12, Fang in view of White, as applied to claim 4 above disclose the number of the at least one ink-supply channel (Fang at Fig. 1, array of element 7) is one to six (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 13, Fang in view of White, as applied to claim 12 above disclose the number of the at least one ink-supply channel is one (Fang at Fig. 1, array of element 7), thereby providing monochrome ink (Fang at Column 3, lines 37-38, i.e. one of the plurality of ink colors).
With respect to claim 14, Fang in view of White, as applied to claim 12 above disclose the number of the at least one ink-supply channel is four (Fang at Fig. 1, array of element 7), thereby providing four-color ink of cyan, magenta, yellow and black, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 15, Fang in view of White, as applied to claim 12 above disclose the number of the at least one ink-supply channel is six (Fang at Fig. 1, array of element 7), thereby providing six-color ink of black, cyan, magenta, yellow, light cyan and light magenta, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 16, Fang in view of White, as applied to claim 1 above disclose the wafer structure (Fang at Fig. 1, element 50), wherein the inkjet chip (Fang at Fig. 1, element n) has a printing swath equal to or more than at least 0.25 inches (Fang at Column 4, lines 4-10), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
With respect to claim 17, Fang in view of White, as applied to claim 16 above disclose the wafer structure (Fang at Fig. 1, element 50), wherein the printing swath of the inkjet chip (Fang at Fig. 1, element n) ranges from 0.25 inches to 12 inches (Fang at Column 4, lines 4-10).
With respect to claim 21, Fang in view of White, as applied to claim 16 above disclose the wafer structure (Fang at Fig. 1, element 50), wherein the width of the inkjet chip (Fang at Fig. 1, element n) ranges from 0.5 mm to 4 mm (Fang at Column 4, lines 4-10).
With respect to claim 22, Fang in view of White, as applied to claim 16 above disclose the wafer structure (Fang at Fig. 1, element 50), wherein the width of the inkjet chip (Fang at Fig. 1, element n) ranges from 4 mm to 10 mm (Fang at Column 4, lines 4-10).
2. Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of White et al. (US 9,776,403) as applied to claim 16 above, and further in view of Tobita et al. (US 7,090,340).
With respect to claims 18-20, Fang discloses the wafer structure (Fig. 1, element 50; Column 4, lines 4-5, i.e. wafer diameter 4-18 inches), wherein the inkjet chip (Fig. 1, element n) has a printing swaths (Column 4, lines 4-10, i.e. length), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Column 4, lines 4-10).
However, Fang fails to disclose large printing swaths of an inkjet chip (Column 3, lines 16-21, i.e. length of 2 chips on an 18 inch wafer).
Tobita discloses an inkjet recording head (Fig. 8, element 100) having at least one first inkjet chip (Fig. 8, one of element 16) and at least one second inkjet chip (Fig. 8, another one of element 16) where the printing swath (Fig. 8, element Wp; Column 6, line 11) of the inkjet chip is at least 12 inches less (Column 6, line 35-expression (1), i.e. solve for desired Np at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the printing swath of the inkjet chip is 8.3 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 8.3 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the printing swath of the inkjet chip is 11.7 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 11.7 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/26/2022